UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Michael Castino ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period: September 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report September 30, 2013 AlphaClone Alternative Alpha ETF Ticker: ALFA AlphaClone Alternative Alpha ETF TABLE OF CONTENTS Page Portfolio Allocation 1 Schedule of Investments 2 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Expense Example 18 Information About the Portfolio Holdings 19 Information About Proxy Voting 19 Privacy Policy 20 AlphaClone Alternative Alpha ETF PORTFOLIO ALLOCATION As of September 30, 2013 (Unaudited) Percentage of Sector Net Assets Financial % Communications Consumer, Non-cyclical Consumer, Cyclical Industrial Technology Energy Basic Materials Funds Short-Term and Other Net Assets TOTAL % TEN LARGEST FUND HOLDINGS As of September 30, 2013 (Unaudited) Percentage of Security Net Assets Twenty-First Century Fox, Inc. % Valeant Pharmaceuticals International, Inc. American International Group, Inc. Micron Technology, Inc. Citigroup, Inc. Pharmacyclics, Inc. Air Lease Corporation TransDigm Group, Inc. Sears Holdings Corporation Acadia Pharmaceuticals, Inc. TOTAL % 1 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 98.8% Advertising – 2.7% Lamar Advertising Company (a) $ The Interpublic Group of Companies, Inc. ValueVision Media, Inc. (a) Aerospace Product and Parts Manufacturing – 3.1% Spirit AeroSystems Holdings, Inc. (a) TransDigm Group, Inc. Aircraft Leasing – 2.2% Air Lease Corporation Airlines – 1.3% Delta Air Lines, Inc. Apparel – 1.1% Carter’s, Inc. Automotive Parts, Accessories, and Tire Stores – 1.0% Advance Auto Parts, Inc. Banks – 6.0% Bank Of America Corporation Capital Bank Financial Corporation (a) Central Pacific Financial Corporation Citigroup, Inc. First Bancorp (a) Popular, Inc. (a) Beverage Manufacturing – 1.1% Coca Cola Enterprises, Inc. Cable/Satellite TV – 3.2% Liberty Global PLC – Series C (a) Liberty Global PLC – Series A (a) Time Warner Cable, Inc. The accompanying notes are an integral part of these financial statements. 2 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Coffee – 0.4% Green Mountain Coffee Roasters, Inc. (a) $ Computer and Peripheral Equipment Manufacturing – 1.0% Dell, Inc. Computer Systems Design and Related Services – 1.2% Responsys, Inc. (a) Consumer Finance – 1.1% Mastercard, Inc. Cosmetics – 1.2% Revlon, Inc. (a) Department Stores – 2.6% Dollar General Corporation (a) Sears Holdings Corporation (a) Diversified Financial Services – 4.6% CIT Group, Inc. (a) Interactive Brokers Group, Inc. NewStar Financial, Inc. (a) SLM Corporation Diversified Manufacturing – 1.1% Danaher Corporation E-Commerce – 2.2% Amazon.com, Inc. (a) Shutterfly, Inc. (a) Electronics and Appliance Stores – 0.5% GameStop Corporation Furniture and Building Product Manufacturing – 1.2% Patrick Industries, Inc. (a) The accompanying notes are an integral part of these financial statements. 3 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Gaming – 1.0% International Game Technology $ Hospitals – 1.1% HCA Holdings, Inc. Household Products – 1.1% Spectrum Brands Holdings, Inc. Insurance – 6.9% American International Group, Inc. Berkshire Hathaway, Inc. (a) CNO Financial Group, Inc. Lincoln National Corporation Internet Media – 2.3% Google, Inc. (a) NetEase, Inc. – ADR Yahoo!, Inc. (a) Internet Retail – 1.1% priceline.com, Inc. (a) Internet Services – 0.5% Equinix, Inc. (a) Lessors of Real Estate – 1.1% The Howard Hughes Corporation (a) Motion Picture and Video Industries – 2.1% Lions Gate Entertainment Corporation (a) Time Warner, Inc. Motor Vehicle Manufacturing – 2.2% General Motors Company (a) Harley-Davidson, Inc. The accompanying notes are an integral part of these financial statements. 4 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Motor Vehicle Parts – 1.5% Lear Corporation $ Tower International, Inc. (a) Newspaper, Periodical, Book, and Directory Publishers – 5.4% Twenty-First Century Fox, Inc. Office Supplies, Stationery, and Gift Stores – 1.2% Office Depot, Inc. (a) Oil and Gas Extraction – 2.5% Canadian Natural Resources Ltd. CVR Energy, Inc. Hess Corporation Pharmaceutical and Biomedical Manufacturing – 13.7% Acadia Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Life Technologies Corporation (a) Pharmacyclics, Inc. (a) Theravance, Inc. (a) Valeant Pharmaceuticals International, Inc. (a) Vertex Pharmaceuticals, Inc. (a) Warner Chilcott PLC Pharmacy Services – 0.4% Express Scripts Holdings, Inc. Pulp, Paper, and Paperboard Mills – 0.5% Kapstone Paper & Packaging Corporation Rail Transportation – 0.6% Canadian Pacific Railway, Ltd. The accompanying notes are an integral part of these financial statements. 5 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing – 1.1% LyondellBasell Industries NV $ Restaurants – 1.1% Tim Hortons, Inc. Semiconductor and Other Electronic Component Manufacturing – 3.8% MagnaChip Semiconductor Corporation (a) Micron Technology, Inc. (a) Software Publishers – 2.1% Microsoft Corporation Qihoo 360 Technology Co., Ltd. – ADR (a) Steel Product Manufacturing – 1.2% Handy & Harman, Ltd. (a) Thrifts & Mortgage Finance – 1.2% Nationstar Mortgage Holdings, Inc. (a) Utility System Construction – 0.6% MasTec, Inc. (a) Ventilation, Heating, Air-Conditioning, and Commercial Refrigeration Equipment Manufacturing – 0.4% Tecumseh Products Company (a) Waste Treatment and Disposal – 1.0% Covanta Holding Corporation Wireless Telecommunications Carriers – 1.1% T-Mobile US, Inc. (a) Wood Product Manufacturing – 1.2% Xylem, Inc. TOTAL COMMON STOCKS (Cost $17,453,556) The accompanying notes are an integral part of these financial statements. 6 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) (Continued) Shares Value EXCHANGE TRADED FUNDS – 1.0% SPDR Barclays Capital High Yield Bond ETF $ TOTAL EXCHANGE TRADED FUNDS (Cost $198,072) MONEY MARKET FUNDS – 0.1% Invesco Short-Term Investments Trust – Liquid Assets Portfolio, 0.07% (b) TOTAL MONEY MARKET FUNDS (Cost $15,299) Total Investments (Cost $17,666,927) – 99.9% Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Annualized seven-day yield as of September 30, 2013. ADR American Depository Receipt The accompanying notes are an integral part of these financial statements. 7 AlphaClone Alternative Alpha ETF STATEMENT OF ASSETS & LIABILITIES September 30, 2013 (Unaudited) ASSETS Investments in securities, at value (Cost $17,666,927) $ Receivable for fund shares sold Receivable for investments sold Interest and dividends receivable Total assets LIABILITIES Payable for investments purchased Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on: Investments in securities Net assets $ Net asset value: Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 8 AlphaClone Alternative Alpha ETF STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2013 (Unaudited) INCOME Dividends (net of withholding tax $1,060) $ Interest 8 Total investment income EXPENSES Management fees Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 AlphaClone Alternative Alpha ETF STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2013 Period Ended (Unaudited) March 31, 2013* OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net proceeds from shares sold Net increase in net assets derived from net share in outstanding shares (a) Net increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ (a)Summary of capital share transactions is as follows: Six Months Ended Period Ended September 30, 2013 March 31, 2013* (Unaudited) Shares Amount Shares Amount Subscriptions $ $ Reinvest — Redemptions ) $ $ * Fund commend operations on May 31, 2012. The information presented is for the period fromMay 31, 2012 to March 31, 2013. The accompanying notes are an integral part of these financial statements. 10 AlphaClone Alternative Alpha ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Six Months Ended September 30, 2013 Period Ended (Unaudited) March 31, 2013(1) Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income — ) Total distributions — ) Net asset value, end of period $ $ Total return %(3) %(3) SUPPLEMENTAL DATA: Net assets at end of period (000’s) $ $ RATIOS TO AVERAGE NET ASSETS: Expenses to average net assets %(4) %(4) Net investment income to average net assets %(4) %(4) Portfolio turnover rate 84 %(3) %(3) Commencement of operations on May 31, 2012. Calculated based on average shares outstanding during the period. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 11 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2013 (Unaudited) NOTE 1 – ORGANIZATION AlphaClone Alternative Alpha ETF (the “Fund”) is a series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012.The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Fund’s shares (“Shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”).The investment objective of the Fund is to seek investment results that, before fees and expenses, track the AlphaClone Hedge Fund Long/Short Index (the “Index”).The Fund commenced operations on May 31, 2012. Shares of the Fund are listed and traded on the NYSE Arca, Inc. Market prices for the Shares may be different from their net asset value (“NAV”). The Fund issues and redeems Shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe. Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit. Except when aggregated in Creation Units, shares are not redeemable securities of a Fund. Shares of a Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor. Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units. Therefore, they are unable to purchase or redeem the shares directly from the Fund. Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. The Fund currently offers one class of shares, which has no front end sales load, no deferred sales charge, and no redemption fee.A purchase (i.e., creation) transaction fee is imposed for the transfer and other transaction costs associated with the purchase of Creation Units.The standard fixed creation transaction fee for the Fund is $200.In addition, a variable fee may be charged on all cash transactions or substitutes for Creation Units of up to a maximum of 2% as a percentage of the value of the Creation Units subject to the transaction.The Fund may issue an unlimited number of shares of beneficial interest, with no par value.All shares of the Fund have equal rights and privileges. 12 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2013 (Unaudited) (Continued) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees. The use of fair value pricing by the fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of September 30, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market 13 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS September 30, 2013 (Unaudited) (Continued) participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013: Description^ Level 1 Level 2 Level 3 Total Common Stocks $ $
